Exhibit AMENDMENT TO LOAN AGREEMENT BETWEEN SOUTH PADRE ISLAND DEVELOPMENT, L.L.C. FORMERLY KNOWN AS SOUTH PADRE ISLAND DEVELOPMENT, L.P. AND COMPASS BANK, FORMERLY KNOWN AS TEXAS STATE BANK This Amendment to Loan Agreement between South Padre Island Development, L.L.C., formerly known as South Padre Island Development, L.P. (“SPID”) and Compass Bank, formerly known as Texas State Bank (“Compass”) is entered into effective May 1, 2009. WHEREAS, on or about September 1, 2005, SPID and Texas State Bank now known as Compass Bank, entered into a Loan Agreement for the purpose of a real estate note to
